PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/429,655
Filing Date: 10 Feb 2017
Appellant(s): Pal et al.



__________________
Yusuf Hasan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3-8, 10-14, 16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” in view of Schwer et al “Feedback into Mixture Plenums in Rotating Detonation Engines” and Beebe (4,845,952) and optionally Joshi et al (2015/0167544).  Lin et al teach [see annotations] A rotating detonation combustion system defining a radial direction, an axial direction, and a circumferential direction, the rotating detonation combustion system comprising: an outer wall and an inner wall, the inner wall and outer wall extending between a first end and a second end along the axial direction and together defining at least in part a combustion chamber and a combustion equal to the nozzle inlet cross-sectional area;  wherein the nozzle defines a nozzle length, wherein the fuel outlet of the fuel injection port is positioned at the throat of the nozzle or within a buffer distance from the throat of the nozzle along the lengthwise direction,   wherein the fuel injection port is integrated into the nozzle; wherein the rotating detonation combustion system further defines a longitudinal centerline, and wherein the lengthwise direction of the nozzle is substantially parallel to the throat or the diverging section through a fuel outlet positioned at the throat or the diverging section of the nozzle along a lengthwise direction to generate an oxidizer/ fuel mixture; and igniting the oxidizer/ fuel mixture within the combustion chamber to generate at least one detonation wave within the combustion chamber;  wherein injecting a fuel into at least one of the throat or the diverging section comprises injecting fuel through an outlet of a fuel injection port [orifices].

    PNG
    media_image2.png
    359
    618
    media_image2.png
    Greyscale
 	Lin et al teach the nozzle is a single nozzle stationary relative to the outer wall and 

    PNG
    media_image3.png
    322
    918
    media_image3.png
    Greyscale

Accordingly, Appellant’s argument that there would be no expectation of success is misdirected as Joshi et al would teach the equivalence of moving the throat upstream to the forward half of the nozzle vs leaving it in the middle of the nozzle.  Clearly, there would be every expectation of success as the modification is simple and straightforward. 
    	Lin et al teach wherein the nozzle defines a nozzle length, wherein the fuel outlet of the fuel injection port is positioned [at the throat of the nozzle or] within a buffer distance from the throat of the nozzle along the lengthwise direction, but does not clearly teach injection at the throat or wherein the buffer distance is ten percent of the nozzle length.  Beebe clearly teaches fuel injection is at the throat.  Alternately, injection within a buffer distance of ten percent of the nozzle length forces injection to be close to the throat, which is something Lin et al desires, the precise distance being regarded as a matter of using the workable ranges in the art.  Beebe teaches that injection at the throat or the further the fuel is injected from the upstream direction, increases the time available for mixing.  It would have been obvious to one of ordinary skill in the art to employ injection at the throat or injection within ten percent of the nozzle length, as an obvious matter of using the workable ranges in the art or as a matter of increasing the time . 

Claims 15, 1, 3-8, 10-14, 16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” in view of Schwer et al “Feedback into Mixture Plenums in Rotating Detonation Engines” and Beebe (4,845,952) and optionally Joshi et al (2015/0167544), as applied above, and further in view of either Genz et al (4,671,056) or Folusiak et al “Assessment of numerical simulations of RDE combustion chamber.”  Note for claim 15, which has been treated above for the majority of the claim limitations regarding the nozzle structure and the plurality of nozzles due to its similarity with claim 1, the analysis is not repeated for conciseness.  Lin et al do not teach the rotating detonation combustion system is used in a turbine section / turbine engine.  Joshi et al teach a turbine engine comprising: a turbine section; and a rotating detonation combustion system defining an axial direction and a circumferential direction and located upstream of the turbine section [see paragraph 00358] is an application for rotating detonation engines because of their high pressure gain and improved fuel burn.  It would have been obvious to one of ordinary skill in the art to employ a turbine with the rotating detonation engine of the prior art, in order to take advantage of the high pressure gain and .  

    PNG
    media_image3.png
    322
    918
    media_image3.png
    Greyscale

Accordingly, Appellant’s argument that there would be no expectation of success is misdirected as Joshi et al would teach the equivalence of moving the throat upstream to 
For claim 15, Lin et al do not teach wherein the nozzle outlet defines a nozzle outlet cross-sectional area less than the nozzle inlet cross-sectional area, as the area appears to be equal.  Genz et al teach a detonation fuel air nozzle [Fig. 2] where the nozzle outlet [circa end of 14] defines a nozzle outlet cross-sectional area less than the nozzle inlet cross-sectional area [entrance of 19].  Folusiak et al also teach a nozzle outlet cross-sectional area less than the nozzle inlet cross-sectional area [see previous annotations] is well known for rotating detonation engines.  It would have been obvious to one of ordinary skill in the art to employ a nozzle outlet cross-sectional area less than the nozzle inlet cross-sectional area, as taught by either Genz or Folusiak et al, in order utilize an equivalent nozzle configuration commonly employed in the art.  As for the fuel injection port integrated into the throat of the nozzle, this is taught by either Beebe at 54, by Genz at 8 or Folusiak et al (H2 injection, see annotations) in order to enhance the mixing.  It would have been obvious to one of ordinary skill in the art to employ the fuel injection port integrated into the throat of the nozzle, as taught by any of Beebe, Genz or Folusiak et al, in order to facilitate mixing prior to combustion / detonation. This analysis is applicable not only to claim 15, but also to claims 1, 3-8, 10-14, 16, 18-22, where the injection of the fuel is now applied at the throat itself vs being the throat or the diverging section of the nozzle.   

    PNG
    media_image4.png
    355
    1257
    media_image4.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art as applied to claim 16, and further in view of Spindler (3,423,942)   The prior art do not teach wherein the flow of oxidizer through the throat of the nozzle defines a speed within about a twenty percent margin of Mach 1.  Spindler teaches a detonation wave engine with nozzle and fuel injection port/outlet 24 circa the throat 16, where the oxidizer flow at the throat defines a speed within about a twenty percent margin of Mach 1, i.e. is at Mach 1 as the flow is sonic at point 1 in Fig. 2 [see col. 3, lines 14-34] prior to the fuel being detonated and facilitates the detonation process.  It would have been obvious to one of ordinary skill in the art to make the flow at the throat of the nozzle in the claimed range, as a typical range used in the art for injecting fuel into a nozzle and which is in a range to facilitate downstream detonation.

(2) Response to Argument
Appellant’s arguments regarding issue A argue the combination as over “Lin in view of Beebe.”  However, Appellant’s statement of the grounds of rejection omits the Schwer et al reference and optionally Joshi et al.  The full statement of grounds of issue A is:

“the throat is positioned in a forward half of the length of the nozzle”, 
“the nozzle further defining a throat positioned in a forward half of the nozzle length between the nozzle inlet and nozzle outlet”

 Appellant’s arguments fail to consider that the scope of claims 1 and 16 does not require the Beebe reference, but it was listed as one of the alternatives.  It was explicitly set forth in the rejection:  
“It would have been obvious to one of ordinary skill in the art to employ an array of micro-injectors which are a plurality of nozzles arranged in an array along the circumferential direction, as taught by any of Schwer, Beebe and Joshi, using the converging-diverging shape of Lin et al, in order to provide for mixing of the fuel and oxidizer prior to entering into the detonation combustion chamber, the use of an array of converging-diverging nozzles entering a combustion chamber being well established by either Beebe or optionally Joshi et al.  Alternately, Schwer may be used as the primary reference with generic cylindrical nozzles, but without the converging-diverging-throat and nozzle.  In this alternate interpretation, it would have been obvious to one of ordinary skill in the art to employ the cylindrical array of micro-injectors which are a plurality of nozzles arranged in an array along the circumferential direction of Schwer, with a modified converging-diverging section with injection at the throat or the diverging section, as taught by Lin or Beebe, in order to utilize a conventional injector scheme arrangement used for combustion, particularly for mixing in rotating detonation engines.”  

Appellant alleges several points: “Appellant respectfully submits that 1) one of ordinary skill in the art would not combine a fuel injector tube of a deflagration combustor (i.e., pressure-loss system) to a detonation-type combustion system (i.e., pressure-gain system) with predictable results or a reasonable expectation of success; and 2) the nozzle of Beebe is specifically a Venturi tube, which is different in form and function from the converging-diverging nozzle for the rotating detonation combustion system and method of claims 1, 8, 15, and 16 of the present Application, which would destroy an intended form/function when applied to a detonation combustion system.” 

Appellant’s points 1) and 2) appear to allege that Beebe, using deflagration, is nonanalogous art to a system using rotating detonation, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as the claims and application include applications to gas turbine engine combustors, clearly one of ordinary skill in the art would look to previous work in that field, as the applications for rotating detonation combustion system include the same field of endeavor.  Appellant argues that deflagration and detonation are non-analogous arts and argues that there is pressure loss in the deflagrative combustor of Beebe vs pressure gain in Lin / Appellant’s invention.  In rebuttal, Appellant’s arguments are misdirected as conventional gas turbine combustors used by Beebe are well known as overall constant pressure combustors and not pressure 1 (2009/0165438) cited by Appellant in the IDS of 10/04/2018 and the applied Schwer et al2 “Feedback into Mixture Plenums in Rotating Detonation Engines” teaches the standard gas turbine combustors are constant pressure combustion Brayton cycle.  Thus Appellant’s allegation of “pressure loss combustors” is clearly flawed.  Furthermore, the converging-diverging nozzles / venturis of the prior art are clearly analogous in that in e.g. both Lin et al and Beebe, they receive oxidizer [specifically air in Beebe, e.g. col. 5, lines 40-503] and mix it with fuel for adequate mixing [complete mixing in Beebe] prior to combustion.  Appellant attempts to argue the nozzle / venturi of Beebe is of “different form and function” to converging-diverging fuel / oxidizer nozzle of claims 1, 8, 15, 16.”  
 	Appellant’s arguments cites mathematical formulas from https://www.engineersedge.com/fluid_flow/venturi_flow_equation_and_calculator_14001.htm but Appellant has never cited this in a PTO-1449 or provided the link until the instant appeal brief.  This mathematical analysis was first argued after final rejection on 08/24/2020, then subsequently in the pre-appeal of 9/23/2020, and now in the instant appeal brief of 12/30/2020.  Accordingly, this Answer is the first opportunity to address this argument in detail.  
First, this www.engineersedge.com citation is now cited in the attached PTO-892 by the Examiner to place it of record.  


    PNG
    media_image5.png
    211
    513
    media_image5.png
    Greyscale

Note, while A2 is at the throat, the pressure drop in Appellant’s dependent claims [e.g. claims 19, 20] and specification [paragraph 0064, page 15] is taken at the upstream and downstream ends of the nozzle – this is analogous to the locations chosen by the website for P1 and P2 of the website [excerpted below for reference].  Additionally, Appellant’s own converging-diverging nozzle also operates with a pressure drop across the nozzle, as admitted above.  Furthermore, Appellant provides no substantive evidence that the analysis of the venturi of the www.engineersedge.com citation would not be relevant to his own device, as the formulas appear to utilize basic & universal fluid mechanics principles, such as the continuity equation.  Moreover, Appellant does not appear to be comparing apples-to-oranges in that while the rotating detonation process itself provides a pressure gain, the converging-diverging nozzles / venturis of Beebe and Appellants are both admitted by Appellant to operate with a pressure drop.  Accordingly, Appellant appears to confuse what occurs within the nozzle vs what occurs downstream of the constant pressure combustion, so Appellant’s assertion that there is a pressure loss downstream of the nozzle outlet [see Brief, bridging pages 7-8] is misguided.  Also note the equations from the www.engineersedge.com citation do not place any restrictions on the axial location of the throat and the only reliance on the throat is its area (A2).  Accordingly, the axial positioning of the throat is unimportant for determining the flow rate of the system, as it may be positioned anywhere upstream or downstream of the midpoint and still function with the same flowrate. By moving the throat & fuel injection of Lin upstream, so that the throat is positioned in a forward half of the length of the nozzle [e.g. which is shown / taught by Beebe], this allows a greater distance, and thus more time, for the fuel and oxidizer to mix thoroughly.4
Third, Appellant fails to take into account the teachings from the www.engineersedge.com citation as a whole.  The website teaches the venturi, which is a converging-diverging nozzle, receives fluid at the throat and from inlet A1 as the nozzle is employed as a fluid mixing device.  Accordingly, Appellant’s own website citation makes it abundantly clear that typical mixing systems that use fluid (e.g. fuel) injection circa the throat of the converging-diverging nozzle / venturi allow the fluid to be mixed and that this type of mixing system is used in Lin et al, Beebe and the website.  Thus, it is clear that the teachings of Beebe would indeed be relevant to Lin et al as the issue at hand, is the mixing of mixing of the fuel and oxidizer occurring in the converging-
Fourth, Appellant alleges that the pressure differences in Beebe would be insufficient for a pressure-gain system (e.g. Lin).  However, Appellant’s allegation ignores the analogous structure and mixing function associated with the venturi / converging - throat – diverging nozzle of Beebe and Lin et al.  Appellant’s arguments concerning the teachings of the art appear to assume that Beebe would be bodily incorporated into the device of Lin et al.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the combination of Lin and Beebe, the throat & fuel injection of Lin may be moved upstream, so that the throat is positioned in a forward half of the length of the nozzle [e.g. which is shown / taught by Beebe], in order to allow for longer time for the fuel and oxidizer to mix and consistent with Beebe’s desire to have complete mixing.  Once this is done, the modified Lin et al system would still be a rotating detonation system with analogous structure to the claimed device.  
Appellant alleges that there would not be an expectation of success with the combination.  In rebuttal, the applied Joshi reference [see annotations] teaches even in 

    PNG
    media_image3.png
    322
    918
    media_image3.png
    Greyscale

Accordingly, Appellant’s argument that there would be no expectation of success is misdirected as Joshi et al would teach the equivalence of moving the throat upstream to the forward half of the nozzle vs leaving it in the middle of the nozzle.  Clearly, there would be every expectation of success as the modification is simple and straightforward.  
 	Appellant alleges the prior art does not possess 
“the positioning of the throat is to allow for a relatively low pressure drop across the nozzle to prevent high pressure fluid within a region behind a detonation wave from flowing in an upstream direction, such as taught by Applicant at in para. 0064.  The Examiner did not respond to this assertion [see middle of page 9 of brief]”
Again, it is noted that this allegation was first made after final and the Answer presents the first opportunity to address Appellant’s position in detail.  First, this feature is not claimed in the independent claims nor in claim 8, which were the only claims specifically identified and argued by Appellant upon appeal, and also evidenced by Appellant to prevent high pressure fluid within a region behind a detonation wave from flowing in an upstream direction was claimed, this is somewhat alluded to in dependent claim 21 which requires only “wherein the plurality of nozzles is configured to prevent a rotating high pressure region in the circumferential detonation wave path from flowing [e.g. upstream] into the flow of oxidizer.”  For claim 21, Joshi et al was specifically cited to teach [see Fig. 7-10] the structure of converging-diverging shape, serving as a flame arrester, thus serving to prevent a rotating high pressure region in the circumferential detonation wave path from flowing into the flow of oxidizer [see paragraph 0030, an excerpt therefrom produced below], i.e. functions to prevent high pressure fluid within a region behind a detonation wave from flowing in an upstream direction.    
“[0030] Referring to FIG. 8, in order to prevent the combustion wave(s) [Ex. Note:  and associated high pressure fluid5] from entering into and travelling down the tubes 34, the ends of the tubes 34 adjacent the valve plate 30 may have a converging opening 66. The holes 46 in the valve plate 30 may have diverging openings 68. The converging openings 66 at the end of the tubes 34 and the diverging openings 68 of the openings 46 [Ex note: 66, 68 form converging-diverging nozzle together] in the valve plate 30 operate as flame arresters to prevent the detonation wave(s) from entering and travelling into the tubes 34 [excerpted from paragraph 0030 of Joshi et al].”
 Accordingly, it is clear that the applied prior art will function in an analogous manner to that of appellant’s disclosure.  Joshi et al further provide evidence that the exact location of the throat, i.e. in a forward half of the length of the nozzle or in the middle of the nozzle [Figs. 8 or 9] will still perform the same function of preventing the flow of gas / detonation wave upstream.  Accordingly, Appellant’s arguments fail to persuade as Appellant uses typical positioning of the throat that will still perform as required in the modified Lin et al combination.  Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Appellant did not contest the Joshi reference whatsoever in the appeal, which was the basis for this treatment of this claim limitation, merely alleging the benefits of the disclosed invention vs. the treatment of the claimed invention.  
For point 2), appellant argues the proposed combination would destroy the intended [disclosed] purpose of providing a relatively low pressure drop across the nozzle, alleging a high pressure drop is required in Beebe, citing the abstract.  Again, this is not claimed in the independent claims or in claim 8 and is alluded to only in e.g. dependent claims 19, 20, 22.  Appellant’s allegation provides no probative evidence that Beebe’s requiring a high pressure drop.  Rather what Beebe’s abstract does teach is that complete mixing is accomplished.  As it is clear that locating the fuel injection / throat requires a high pressure drop.  However, the formulas cited by Appellant do not require a high pressure drop.  The flow rate also depends on the ratio A1/A2 of the inlet to the throat, the initial pressure entering the nozzle (P16) and the initial area A1.  Appellant’s argument that a high pressure drop is required in Beebe, is thus countered by Appellant’s cited formulas which show, even if arguendo a high pressure drop were to occur, it can be compensated by the other variables to maintain the same flow rate.  Furthermore, Beebe can be operated with a low pressure drop by varying the above variables as desired.  Accordingly, Appellant’s allegation of high pressure drop in Beebe is misdirected.

    PNG
    media_image6.png
    112
    212
    media_image6.png
    Greyscale

 	The argument that the applied references “teach away” from the claimed subject matter is not persuasive.  A reference will teach away only if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the .  MPEP 2123, In re Gurly, 27 F.3d 551, 553, 31USPQ2d 1130, 1132 (Fed. Cir. 1994).  From a review of the disclosures of the applied references, it is clear that these references do not “teach away” from the claimed invention, since none of their disclosures teaches, either expressly or impliedly, that it is undesirable to combine a throat positioned in a forward half of the length of the nozzle with a converging-diverging nozzle such as in Lin et al.  
For point B).  Appellant argues the proposed amendments after final filed 8/24/2020 should be entered for appeal even though they were denied entry by the advisory action of 8/28/2020 for raising new issues that would require further search and/or consideration.  This is not an appealable matter.  Regardless of whether the limitation of claim 8 was previously searched, the aforementioned amendment after final would require further consideration as its limitations were never previously considered in combination with the limitations of claims 3-7, 10-14 nor in combination with claim 16.  Additionally, the amendments to include specific ranges in claim 8 raise new issues previously unconsidered and not necessarily searched.  Appellant’s is reminded amendments after final are not entered as a matter of right.
 	In conclusion, Appellant’s appeal: 1) fails to appreciate that the mixing of fluids within the nozzle of a converging-diverging nozzle is relatively simple and well understood technology, with even the website cited by Appellant showing how to do it, with the mixing process occurring regardless of what type of combustion occurs downstream (deflagration in Beebe or rotating detonation in Lin et al or Joshi et al), 2) relies on unclaimed features, evidenced by Appellant’s frequent citing of his 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ted Kim/
Primary Examiner

Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799          
                                                                                                                                                                                              /LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “There has been effort concentrated on transferring gas turbine jet engine technology to pulse detonation engines, principally relying on deflagrative combustion and the embodiment of the conventional jet engine gas turbine. In part the present invention does rely on the above stated composition. It has a recognizable look, that is an air breathing axial flow compressor upstream of the turbine and a pulse detonation combustion chamber in the middle. It differs from the prior attempts by providing a novel design of the final stage of the axial flow air compressor that mixes the fuel with the compressed air coming off the compressor before being pumped into the pulse detonation combustion chamber, which is then valved off by the last stage compressor stators and following blades for an instant and timely ignition and detonation. The present invention avoids problems such as plumbing, normal operating appliances detached from the engines main frame; it looks like the conventional constant pressure Brayton cycle jet engine, but has the heart of the pulse detonation constant volume Humphrey cycle.” [see bottom half of paragraph 0001 of Occhipinti (2009/0165438)]
        
        2 In addition to using the RDE concept as a propulsion device, the RDE has also been considered as a
        replacement for the combustor within gas turbine stand-alone engines. Gas turbine based power uses the
        same Brayton cycle as is typically used in propulsive engines; with a compressor, combustor, turbine and
        exhaust, where the turbine runs the compressor and a generator. The Brayton cycle uses a constant pressure combustion process where the combustion takes place at the pressure exiting the compressor (actually a slightly lower pressure due to inefficiencies). Using a detonation engine instead of the constant
        pressure combustor is attractive because the overall pressure exiting the combustor may be greater than
        the compression pressure, thus making the combustor a “pressure-gain-combustor” (PGC) and resulting in
        a more efficient thermal cycle. [excerpted near the bottom of page 2 of Schwer et al]
        
        3 “In operation, an air stream, at times accompanied by products of combustion of preburner section 14, pass from left to right in the FIG. 4, entering inlet section 46 and exiting exit 52. As is well known, a gas passing through a venturi tube is accelerated to a maximum velocity at throat 48 and then is decelerated during its passage through diffuser section 50. A gaseous fuel, injected through orifices 54 into throat 48 at right angles to the high-speed air flow existing there, is subjected to high shear forces and turbulence, effective for producing complete mixing of the fuel gas and air as it exits diffuser section 50.”  [Beebe, col. 5, lines 40-50]
        4 Note distance = velocity * time. Keeping everything else the same, increasing distance increases the time for the mixing of fluid from the throat.  
        5 Note that by preventing the wave from traveling upstream of the nozzle this inherently prevents any fluid the wave would carry with it from traveling upstream, e.g. preventing a wave from the ocean from reaching the shore would by definition prevent the fluid carried by the wave from reaching the shore.
        6 Increasing initial P1 increases the amount of flow and compensates for the pressure drop between P1 and P2.  Note pressure drop was defined by Appellant as a percentage in the specification as (P2-P1)/P1 – see paragraph 0064, page 15, but is often considered to be just P1-P2.  When using percentage pressure drop the (P1-P2) term in the square root above would be replaced by (P1* [(P1-P2) / P1] ), this simplifies to (P1 * percentage pressure drop).